 


114 HR 2152 IH: Safe Chicken and Meat for Children Act
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2152 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Ms. DeLauro (for herself, Mr. Fortenberry, Mr. Rangel, Ms. Esty, Ms. Clarke of New York, Mrs. Kirkpatrick, Ms. Speier, Mr. Cárdenas, Ms. Slaughter, and Ms. Pingree) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To ban meat and poultry products processed in China from school lunches, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Safe Chicken and Meat for Children Act. 2.Banning meat and poultry products processed in China from school lunches (a)School lunch and breakfastSection 9(h) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(h)) is amended by adding at the end the following: 
 
(6)Prohibiting the use of certain meat and poultryA school participating in the school lunch program under this Act or the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) may not serve under such a program: (A)Poultry or poultry products (as defined in sections 4(e) and (f) of the Poultry Products Inspection Act (21 U.S.C. 453(e) and (f))), produced or processed, in whole or in part, in the People's Republic of China. 
(B)Meat or meat food products (as defined in section 1(j) of the Federal Meat Inspection Act (21 U.S.C. 601(j))), produced or processed, in whole or in part, in the People's Republic of China. . (b)Child and adult care food programSection 17(g)(2)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(g)(2)(A)) is amended by striking this section shall consist of a combination of foods that meet minimum nutritional requirements prescribed by the Secretary on the basis of tested nutritional research. and inserting the following:  
this section— (i)shall consist of a combination of foods that meet minimum nutritional requirements prescribed by the Secretary on the basis of tested nutritional research; and 
(ii)may not include the products described in subparagraphs (A) and (B) of section 9(h)(6)..  (c)Summer food service program for childrenSection 13(f)(1) of the Richard B. Russell National School Lunch Act (7 U.S.C. 1431(f)(1)) is amended by striking this section shall serve meals consisting of a combination of foods and meeting minimum nutritional standards prescribed by the Secretary on the basis of tested nutritional research. and inserting the following:  
this section— (A)shall serve meals consisting of a combination of foods and meeting minimum nutritional standards prescribed by the Secretary on the basis of tested nutritional research; and 
(B)may not serve the products described in subparagraphs (A) and (B) of section 9(h)(6)..   